COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00805-CV
Style:                    In the Interest of A.L.W. and A.N.W., Children
Date motion filed*:       April 27, 2015
Type of motion:           First Unopposed Motion for Extension of Time to File Tardy Brief
Party filing motion:      Appellant’s substitute appellate counsel William M. Thursland
Document to be filed:     Appellant’s Brief on Merits

Is appeal accelerated?       Yes

If motion to extend time:
       Original due date:                  April 8, 2015
       Number of extensions granted:            0        Current Due Date: May 18, 2015
       Date Requested:                     May 4, 2015

Ordered that motion is:
       Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Although this Court’s March 12, 2015 Abatement Order stated that appellant’s brief
          will be due within 20 days of appointment, the trial clerk did not file the supplemental
          clerk’s record in this Court until late on April 24, 2015, which contained the trial
          court’s order, signed that day, appointing substitute counsel. Early on April 28, 2015,
          the Clerk of this Court sent notice, dated April 27, 2015, reinstating this case and
          setting appellant’s brief deadline within 20 days of that notice, or by May 18, 2015.
          Thus, because appellant’s motion was filed before receipt of the Clerk’s notice, the
          motion is dismissed as moot, as the deadline is May 18, 2015, but no further
          extensions will be granted absent extraordinary circumstances.

Judge’s signature: /s/ Laura C. Higley
                   

Date: May 5, 2015
November 7, 2008 Revision